Citation Nr: 0406572	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from April 1944 to February 1946, and who 
died in September 2001, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that at the 
hearing before the BVA at the RO in November 2003 the subject 
of notice under the Veterans Claims Assistance Act (VCAA) was 
discussed.  It was indicated that there might be a 
possibility of a defective VCAA notice letter in the file and 
"rather than remanding it to the regional office, ordering 
them to issue a new letter with a 1-year statutory response 
time, you've indicated to me that you feel it's appropriate 
that you and your client would waive that one specific right 
under the Veterans Claims Assistance Act."  Transcript at 3.  

However, a review of the claims file reflects that the 
appellant has not been provided any notice of the substance 
of the VCAA, including being informed of the information or 
evidence necessary to substantiate the appellant's claim, as 
well as the evidence the VA would seek to provide and which 
evidence the appellant was to provide.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such basic notice is required.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The Court has also held 
that the failure by the BVA to enforce compliance with the 
notice requirements of the 38 U.S.C.A. § 5103(a) is 
remandable error.  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.

Of more significance, however, is the need for further 
evidentiary development in this case.  In this regard, the 
appellant has essentially contended that the veteran's shell 
fragment wounds with retained metallic foreign bodies caused 
or contributed to his death.  While the appellant has not 
submitted any medical evidence to support her contentions, 
the record contains no medical records that would permit an 
assessment of the possibility or probability of such a 
scenario.  

For example, the veteran's certificate of death indicates 
that he was an inpatient at the New England Sinai Hospital, 
but no medical records pertaining to that terminal 
hospitalization have been obtained.  In addition, the 
appellant testified that the veteran had underwent a kidney 
removal approximately 5 years before his death and that this 
kidney removal was also the result of the shrapnel wounds.  
Again, without any medical records to evaluate the 
appellant's contentions it is not possible to conclusively 
state whether or not the veteran's shrapnel wounds played any 
part in causing or contributing to his death.  As such, the 
Board is of the opinion that additional medical records 
should be obtained prior to final appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that the notice 
and assistance requirements of the VCAA 
have been satisfied.  This includes 
notifying the appellant of the 
information or evidence necessary to 
substantiate her claim, as well as which 
evidence the VA will seek to provide and 
which evidence the claimant is to 
provide.

2.  The appellant should be requested to 
identify the source of the veteran's 
health care prior to his death and to 
provide an authorization for the release 
of those medical records to the VA.  The 
appellant should be specifically 
requested to provide an authorization for 
the release of the records pertaining to 
the veteran's last hospitalization at the 
New England Sinai Hospital and to provide 
an authorization for release of medical 
records pertaining to the veteran's 
kidney removal.  The RO should then 
obtain and associate those records with 
the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be provided a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



